                       IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA (Waterloo)

IN RE:                                        )
                                              )
Ryan’s Electrical Services, LLC               )          Case No. 20-00411
                                              )          Chapter 11
                       Debtor,                )          Judge Thad J. Collins
                                              )
Americredit Financial Services, Inc.          )
 dba GM Financial                             )
                      Movant,                 )
      v.                                      )
                                              )
Ryan’s Electrical Services, LLC               )
                      Respondent,             )
and                                           )
                                              )
Douglas Dean Flugum                           )
                   Trustee.                   )

           MOTION FOR RELIEF FROM STAY OR, IN THE ALTERNATIVE,
                       FOR ADEQUATE PROTECTION.

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Movant, Americredit Financial Services, Inc. dba GM Financial, and alleges

as follows:

                                                   I.

         Movant is a secured creditor of Respondent in the above-captioned cause.

                                                  II.

         On or about November 27, 2018, and prior to the filing of Debtor’s petition in bankruptcy,

Respondent, executed and delivered an Iowa Vehicle Retail Installment Contract payable to the order

of Movant.

                                                  III.

         As security for Respondent’s obligation on the Agreement, Respondent granted to
Movant a security interest in the following property of Respondent: a 2018 Chevrolet Malibu;

VIN: 1G1ZD5ST2JF260729, a copy of said Agreement is attached hereto as Exhibit “A.” A copy

of the Certificate of Title to said vehicle is attached hereto as Exhibit “B.”

                                                 IV.

       Respondent has defaulted on the obligations to Movant, in that Respondent has failed to

make the payments required under the terms of the Agreement. Respondent owes Movant the sum

of $17,645.67 plus interest. The current delinquent amount due to Movant is $1,474.56, representing

default for more than three (3) monthly payments of $346.14.

                                                  V.

       Movant will be inadequately protected in the event that the automatic stay is not lifted.

Respondent is unable to make the payments called for in the Agreement during the pendency of this

bankruptcy. The value of the collateral is declining during the pendency of this bankruptcy. The

current amount owed to Movant is approximately $17,645.67, and the current NADA loan value of

the collateral is approximately $13,275.00.

                                                 VI.

       The continuation of the automatic stay will work real and irreparable harm to Movant and

will deprive Movant, of adequate protection to which it is entitled under 11 U.S.C. §362 and §363

for the reasons mentioned above.

                                               VII.

       The continuation of the automatic stay could result in an unlawful taking of Movant’s

property.



       WHEREFORE Movant, Americredit Financial Services, Inc. dba GM Financial, prays for a
judgment terminating the automatic stay to permit Movant, to exercise any of its rights on the

following property:

                a 2018 Chevrolet Malibu; VIN: 1G1ZD5ST2JF260729. .; or in the alternative, for

an order directing the Debtor to provide adequate protection for Movant’s interest in said vehicle

in an amount sufficient to protect its interest.




                                                     Respectfully submitted,


                                                     /s/ Rodger Turbak
                                                     Rodger Turbak, No. AT0012446
                                                     Lewis Rice LLC
                                                     10484 Marty Street
                                                     Overland Park, KS 66212
                                                     (913) 648-6333 Phone
                                                     rturbak@lewisricekc.com
                                                     ATTORNEY FOR MOVANT
                      IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF IOWA (Waterloo)

IN RE:                                        )
                                              )
Ryan’s Electrical Services, LLC               )      Case No. 20-00411
                                              )      Chapter 11
                       Debtor,                )      Judge Thad J. Collins
                                              )

                                 CERTIFICATE OF MAILING

        The undersigned hereby certifies that on this 6th day of May, 2020, a copy of the Motion for
Relief and exhibits were deposited in the United States mail, postage prepaid, addressed to:

Ryan’s Electrical Services, LLC                   Douglas Dean Flugum
2917 Falls Ave.                                   PO Box 308
Waterloo, IA 50701                                Cedar Rapids, IA 52406
Debtor                                            Trustee

Robert Cardell Gainer                             United States Trustee
1307 50th Street                                  111 7th Avenue SE, Box 17
West Des Moines, IA 50266                         Cedar Rapids, IA 52401-2101
Debtor’s Attorney



                                                     /s/ Rodger Turbak
                                                     Rodger Turbak, No. AT0012446
                                                     Lewis Rice LLC
                                                     10484 Marty St.
                                                     Overland Park, KS 66212
                                                     (913) 648-6333
                                                     rturbak@lewisricekc.com
                                                     ATTORNEY FOR MOVANT
                     IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF IOWA (Waterloo)

IN RE:                                       )
                                             )
Ryan’s Electrical Services, LLC              )       Case No. 20-00411
                                             )       Chapter 11
                      Debtor,                )       Judge Thad J. Collins
                                             )
Americredit Financial Services, Inc.         )
 dba GM Financial                            )
                      Movant,                )
      v.                                     )
                                             )
Ryan’s Electrical Services, LLC              )
                      Respondent,            )
and                                          )
                                             )
Douglas Dean Flugum                          )
                   Trustee.                  )

                        CORPORATE OWNERSHIP STATEMENT
                             [Rules 1007(a)(1) & 7007.l]

       Pursuant to Federal Rules of Bankruptcy Procedures 1007(a)(1) and 7007.1, the undersigned
corporation, Americredit Financial Services, Inc. dba GM Financial, certifies that:

         1.   _____ The following is a complete and accurate list of corporation(s) that directly or
              indirectly own(s) 10% or more of any class of its equity interests:

                      See attached Exhibit “A”

                                             OR

         2.     X There are no entities to report under FRBP 1007(a)(1) and 7007.1.

       The undersigned corporation further acknowledges its duty to file a supplemental statement
promptly upon any change in circumstances which renders this Corporate Ownership Statement
inaccurate.
Respectfully submitted,


//s/ Rodger Turbak
Rodger Turbak, No. AT0012446
Lewis Rice LLC
10484 Marty Street
Overland Park, KS 66212
(913) 648-6333 Phone
rturbak@lewisricekc.com
 ATTORNEY FOR MOVANT
Exhibit "A"
Exhibit "B"
Exhibit "C"
